       Case 1:16-cr-10236-MLW Document 180-3 Filed 04/29/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

________________________________________
                                         )
UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )           Crim. No. 16-10236-MLW
                                         )
ROBERT PENA,                             )
                                         )
      Defendant.                         )
________________________________________ )

                              Declaration of Loretta Pena

      I, Loretta Pena, declare under the penalty of perjury, that the following is true to

the best of my knowledge:

      1.     I am a 64-year-old retired schoolteacher. I have been married to Robert

Pena for 32 years.

      2.     I live alone (with a dog and a cat) in a three-bedroom, two-bathroom

house in Falmouth. It is the same house Robert and I lived in together while his criminal

case was pending.

      3.     Robert and I have two adult children together, Robert Pena and Jade Pena.

Robert (our son) lives in Boston and Jade lives in Falmouth.

      3.     Since early March 2020 (when the stay-at-home orders began), no one has

visited my home.

      4.     Since early March 2020 (when the stay-at-home orders began), I have tried

to leave my home as rarely as I can:

             a.      I walk our dog every day.
       Case 1:16-cr-10236-MLW Document 180-3 Filed 04/29/20 Page 2 of 3



              b.     I help care for my 84-year-old mother in Franklin every Tuesday for

approximately six hours while my sister is at work. My mother lives in an in-law

apartment attached to my sister’s home. While I am there, I have no contact with

anyone besides my mother.

              c.     I go grocery shopping approximately once per week.

              d.     I occasionally do a “walk by” at my daughter’s home to see my

daughter and my three grandchildren. I do not enter my daughter’s home and I am

careful to stay at least six-to-ten feet away from everyone at all times.

       5.     My father, William Doo, died from COVID-19 on April 9, 2020. Because I

have already lost my father to COVID-19 and because I visit my mother on a weekly

basis (and do not want to risk infecting her), I am extremely vigilant in protecting

myself from infection. Whenever I am in a public place around other people, I always

wear a mask. In addition, I bring wipes and hand sanitizer with me when I go places. I

am careful to disinfect objects others may have touched (doorknobs, shopping carts,

etc.) and regularly sanitize my hands when entering or leaving places.

       6.     If the Court permitted Robert to return home, I would continue to

maintain these practices.


I declare under the penalty of that the foregoing is true to the best of my knowledge.

Executed this ___ day of __________, 2020.


                                                  Loretta Pena




                                              2
       Case 1:16-cr-10236-MLW Document 180-3 Filed 04/29/20 Page 3 of 3



I hereby certify that I have discussed the contents of this declaration with Loretta Pena

prior to filing and will submit a signed copy of the declaration when I receive it.

                                                 /s/ Scott Katz
                                                 Scott Katz




                                             3
